Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment entered on December 14, 2021 has addressed the claim objections & 35 USC 112(b) rejections as set forth in the previous office action.  Claims 1-14 remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite in Lines 12-13 “a fluid”, “a gas” & “a liquid”.  This renders the claim indefinite because Claim 1 also recites “[a] fluid” (see Line 8), “a gas” (see Line 2) & “a liquid” (see Line 2).  As written, the claim is claiming two different fluids, but in the applicant’s invention the gas & liquid being compressed by the compressor is the same fluid that would be flowing in the sampling line.  The applicant either needs to: 
amend the claim to recite “the fluid”, “the gas”, & “the liquid” to provide proper antecedent basis for the terms; OR
identify where there is support in the applicant’s original disclosure for a second fluid (gas/liquid) that is flowing in the sampling line.
To expedite prosecution, the amendment in Claim 1 will be interpreted as intending to recite “the fluid”, “the gas” & “the liquid”.
Claims 7, 13 & 14 are all provided with an amendment that resulted in the same issue identified above with respect to Claim 1 (where the amendment recites “a fluid”, “a gas” & “a liquid” in Lines 13-14 when these components were previously recited in the claims).  The same correction made to Claim 1 should also be applied to Claims 7, 13 & 14.
To expedite prosecution, Claims 7, 13 & 14 will all be given the same interpretation that was given to Claim 1, wherein the amendment was intended to recite “the fluid”, “the gas” & “the liquid”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 8, 10, 13 & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azuma (JP 2008249231 A) (Azuma hereinafter).
Regarding Claim 1, Azuma discloses:  A liquid-feed-type gas compressor (1) including a compressor main body (31a) that compresses a gas while injecting a liquid into a compression chamber (Figure 2; Paragraphs 22, 30 & 31; These paragraph describe how gas is supplied to the compressor (31a) via a gas side connecting pipe (12) AND oil is returned from the gas/oil separator (32a) to the compressor (31a) through an oil return pipe (323a) & an oil return branch pipe (324a))), a gas-liquid separator (32a) that separates the liquid from a compressed gas discharged from the compressor main body and stores the liquid therein (Figure 2; Paragraph 21), and a liquid feed system (12, 323a & 324a) that feeds the liquid stored in the gas- liquid separator to the compressor main body (Figure 2; Paragraphs 22, 30 & 31), wherein the liquid-feed-type gas compressor comprises: 
a sampling line (324a) whose inlet side is connected to a predetermined height position of the gas-liquid separator (Figure 2; Paragraph 32) and that allows fluid from the predetermined height position of the gas-liquid separator to flow by pressure difference between the inlet side and an outlet side (Figure 2; Paragraphs 34 & 50; While not explicitly state, the examiner takes official notice that it would be inherent for there to be a pressure difference between the inlet side and the outlet side of the sampling line in order for the fluid to flow from the inlet to the outlet); 
a detector (TS0) that detects pressure or temperature of the fluid that flows in the sampling line (Figure 2; Paragraph 34); 
a controller that is configured to determine whether a fluid that flows in the sampling line is a gas or a liquid by carrying out at least one of determination of whether the pressure or the temperature detected by the detector exceeds a first set value that is set in advance and determination of whether the pressure or the temperature detected by the detector falls below a second set value that is set to be smaller than the first set value in advance (Paragraphs 34 & 50; Paragraph 34 describes how the controller of Azuma is configured to monitor the temperature of the fluid flowing through the oil return branch pipe (324a) via a temperature sensor (TS0), where in the event that the oil level within the oil separator is insufficient (resulting in refrigerant gas to flow into the oil return branch pipe) the temperature sensor is able to detect the change in temperature to determine if the fluid flowing through the return branch pipe is oil or gas (where if the fluid is gas that indicates insufficient oil within the oil separator).  This paragraph also describes how this determination is made by comparing the high-pressure temperature in the oil separator to the temperature measured by the temperature sensor in the oil return branch pipe, “when the difference from the high-pressure representative temperature changes with a certain determination value as a boundary, it can be determined that the temperature measured by the temperature sensor TSO has changed from the oil temperature to the refrigerant gas temperature”.  Paragraph 50 describes how the system determines if an oil recovery operation from the outdoor units (3a & 3b) are necessary based on the determination as to whether gas or oil is flowing through the oil return branch pipe.); and 
an informing device that informs a determination result of the controller (Paragraphs 34 & 50; While “an informing device” is not explicitly described/identified, the examiner takes official notice that this would be implicit to the system of Azuma.  Paragraph 34 describes how the system of Azuma is able to determine if oil or gas is flowing through the oil return branch pipe (324a) by monitoring the readings from a temperature sensor (TS0) and comparing the detected temperature to some threshold value.  Paragraph 50 describes how the system determines if an oil 
Regarding Claim 2, Azuma discloses the invention as recited above in Claim 1, wherein Azuma further discloses:  wherein 
the controller determines which of the gas and the liquid the fluid that flows in the sampling line is by carrying out both the determination of whether the pressure or the temperature detected by the detector exceeds the first set value that is set in advance in some cases and the determination of whether the pressure or the temperature detected by the detector falls below the second set value that is set to be smaller than the first set value in advance (Paragraphs 34 & 50).  
Regarding Claim 4, Azuma discloses the invention as recited above in Claim 1, wherein Azuma further discloses:  wherein the outlet side of the sampling line (324a) is connected to the liquid feed system (Figure 2; The outlet side of the sampling line (324a) is fluidically connected to the gas side connecting pipe (12), which directs the gas & oil back to the suction side of the compressor, AND is fluidically connected to the outlet of the oil return pipe (323a)).  
Regarding Claim 7, this claim is reciting the same limitations that were previous presented in Claim 1 EXCEPT that Claim 7 specifies that the detector detects pressure or temperature of the fluid that flows on a system on a downstream side connected to the outlet side of the sampling line on the liquid feed system
  Therefore, with respect to all of the limitations in Claim 7 that were previously recited in Claim 1, they are rejected under the same prior art as those used in the rejection to Claim 1.
With respect to the limitation in Claim 7 that WAS NOT previously recited in Claim 1, Azuma also discloses:  a detector (TS4 or TS5) that detects pressure or temperature of the fluid that flows on a system on a downstream side connected to the outlet side of the sampling line on the liquid feed system (Figure 2 & Paragraph 37; Azuma teaches how the operating temperatures are monitored in various locations in the system, which includes locations immediately before suction from the compressor (31a), which can also be used to determine (by the suction temperature) whether a sufficient amount of oil is being drawn through the sampling line, similar to the temperature detected by the temperature sensor TS0).
Regarding Claim 8, this claim is reciting the same limitations that were previously presented in Claim 2.  Therefore, Claim 8 is rejected under the same prior art as those used in the rejection of Claim 2.  
Regarding Claim 10, this claim is reciting the same limitations that were previously presented in Claim 4.  Therefore, Claim 10 is rejected under the same prior art as those used in the rejection of Claim 4.  
Regarding Claim 13, this claim is reciting the same limitations that were previously presented in Claim 1 (it is noted that Claim 13 states that the detector is able to detect the pressure/temperature of the fluid that is flowing “in the sampling line” OR
Regarding Claim 14, this claim is reciting the same limitations that were previously presented in Claim 1 (it is noted that Claim 14 states that the detector is able to detect the pressure/temperature of the fluid that is flowing “in the sampling line” OR “has flowed in the sampling line”.  But because the claim uses the term “or” the prior art simply needs to teach one of the options, and as noted above Claim 1 is directed to an embodiment where the detector is detecting the pressure/temperature of the fluid that is flowing “in the sampling line”) EXCEPT that Claim 14 specifies that the controller is calculating a change rate in the pressure or the temperature  detected by the detector and making a determination of whether the change rate exceeds a positive set value & a determination of whether the change rate falls below a negative set value (as opposed to Claim 1, which recites that the controller detects if the detected pressure or temperature of the fluid exceeds a first set value OR falls below a second set value).
Therefore, with respect to all of the limitations in Claim 14 that were previously recited in Claim 1, they are rejected under the same prior art as those used in the rejection to Claim 1.
With respect to the limitation in Claim 14 that WAS NOT previously recited in Claim 1, Azuma also discloses:  a detector (TS0) that is constantly detecting a the temperature of the fluid that flows through the sampling line, and having the controller determine if gas or liquid is flowing through the sampling line based on comparing the detected temperature some predetermined value 
So in Azuma, the changes in the temperature are being detected over a period of time, which, with a simple extrapolation, with result in their controller calculating the rate of change (or “change rate”) of the temperature.  When the controller determines that the detected temperature exceeded the predetermined first set value, this would mean the “change rate” in the temperature had exceeded a predetermined positive set value (which caused the temperature to exceed the first set value).  In the alternative, when the controller determined that the detected temperature fell below the predetermined second set value, this would mean the “change rate” in the temperature had fell below a negative set value (which caused the temperature to fall below the second set value). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma as applied to Claims 1 & 7 (respectively) above, and further in view of Matsuzaka et al (US 2010/0233004 A1) (Matsuzaka hereinafter).
Regarding Claim 3, Azuma discloses the invention as recited above in Claim 1, wherein Azuma further discloses:  wherein 
at time of the load operation of the compressor main body, the controller determines which of the gas and the liquid the fluid that flows in the sampling line is by carrying out at least one of the determination of whether the pressure or the temperature detected by the detector exceeds the first set value that is set in advance and the determination of whether the pressure or the temperature detected by the detector falls below the second set value that is set to be smaller than the first set value in advance (Paragraphs 34 & 50).  
Azuma fails to disclose:  the liquid-feed-type gas compressor includes at least one of a suction throttle valve that closes an intake side of the compressor main body and a relief valve that releases the gas on a discharge side of the compressor main body in order to carry out switching of the compressor main body from load operation to no-load operation. 
HOWEVER, Matsuzaka does teach how it was known to use a liquid-feed-type gas compressor (Figure 1) for compressing air, where the system comprises a compressor (1), gas-liquid separator (9), wherein:  the liquid-feed-type gas compressor (Figure 1) includes at least one of a suction throttle valve (6) that closes an intake side of the compressor main body (1; Figure 1) and a relief valve (27A) that releases the gas on a discharge side of the compressor main body (Figure 1; Paragraph 42) in order to carry out switching of the compressor main body from load operation to no-load operation (Paragraph 46). 
Modifying the compressor assembly of Azuma to include a suction throttle valve would provide the benefit of including a means for regulating how much gas is sucked into the compressor, providing greater control over the operation of the system.  Adding a relief valve to Azuma would help to prevent the system from becoming damaged due to over-pressurization.  PLEASE NOTE, that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 
  Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the gas compressor assembly of Azuma to further include a suction throttle valve & relief valve, as taught by Matsuzaka, to provide the benefit of allowing for greater control over the operation of the compressor as well as protecting the system from over pressurization.
Regarding Claim 9, this claim is reciting the same limitations that were previously presented in Claim 3.  Therefore, Claim 9 is rejected under the same prior art as those used in the rejection of Claim 3.  

Claims 5 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma as applied to Claims 1 & 7 (respectively) above, and further in view of Park et al (US 2016/0231008 A1) (Park hereinafter) & Wang (US 2015/0026142 A1) (Wang hereinafter).
Regarding Claim 5, Azuma discloses the invention as recited above in Claim 1, wherein Azuma is silent regarding:  wherein 
the compressor main body, the gas-liquid separator, and the liquid feed system configure a compressor unit disposed on a same base, and 

HOWEVER, Park does disclose how it was known that a compressor (20) & gas-liquid separator (70) can be installed on an upper surface of a common base (110), see Figure 3 & Paragraph 58.
Having all of the components mounted onto a common base would provide the benefit of helping to prevent the various liquid-feed-type gas compressor parts/components from moving relative to each other, thereby ensuring proper connections.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the gas compressor assembly of Azuma to have the compressor, gas-liquid separator & necessary piping disposed on a same base, as taught by Park, to provide the benefit of preventing the movement of the various components relative to each other.
Wang discloses how it is known that the display and analytics applications may be integrated into the compressor (see Paragraph 39). 
Having the Azuma’s controller (and a display) integrated into their compressor unit would provide the benefit of having the controller & display localized in a common location for easier observation & monitoring.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the gas compressor assembly of Azuma to have the controller & a display mounted on the compressor body, as taught by Wang, to provide the benefit of creating a central location for a user to monitor the compressors operation.
Regarding Claim 11, this claim is reciting the same limitations that were previously presented in Claim 5.  Therefore, Claim 11 is rejected under the same prior art as those used in the rejection of Claim 5.  

Claims 6 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma as applied to Claims 1 & 7 (respectively) above, and further in view of Park et al (US 2016/0231008 A1) (Park hereinafter) & Denis et al (US 2015/0273611 A1) (Denis hereinafter).
Regarding Claim 6, Azuma discloses the invention as recited above in Claim 1, wherein Azuma fails to disclose:  wherein 
the compressor main body, the gas-liquid separator, and the liquid feed system configure a compressor unit disposed on a same base, and 
the informing device includes a communication terminal that is separated from the compressor unit and displays information based on the determination result of the controller, the determination result being received through a communication channel.  
HOWEVER, Park does disclose how it was known that a compressor (20) & gas-liquid separator (70) can be installed on an upper surface of a common base (110), see Figure 3 & Paragraph 58.
Having all of the components mounted onto a common base would provide the benefit of helping to prevent the various liquid-feed-type gas compressor parts/components from moving relative to each other, thereby ensuring proper connections.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the gas compressor assembly of Azuma to have the compressor, gas-liquid separator & necessary piping disposed on 
Denis discloses how it is known to have a compressor (68), where the current operating status of the compressor communicates with a wireless remote control device (30; see Paragraph 44).  This teaching (once incorporated into the compressor assembly of Azuma) would result in an informing device includes a communication terminal that is separated from the compressor unit and displays information based on the determination result of the controller, the determination result being received through a communication channel.
Having the Azuma’s controller communicate with a wireless remote control device would provide the benefit of allowing a user to monitor the operation of the compressor remotely.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the gas compressor assembly of Azuma to have the controller communicate with a wireless remote control device, as taught by Denis, to provide the benefit of allowing a user to remotely monitor the operational status of the compressor.
Regarding Claim 12, this claim is reciting the same limitations that were previously presented in Claim 6.  Therefore, Claim 12 is rejected under the same prior art as those used in the rejection of Claim 6.  

Response to Arguments
The applicant’s arguments entered on December 14, 2021 has been fully considered.
The examiner agrees that the amendments have addressed the claim objections and the 35 USC 112 rejections that were set forth in the previous office action.
With respect to the applicant’s arguments against Azuma, the examiner did not find the arguments to be persuasive.
The applicant has asserted that Azuma “does not disclose or even suggest ‘a controller that is configured to determine whether a fluid that flows in the sampling line is a gas or a liquid’”, where the applicant referred to Azuma’s disclosure in Paragraphs 34 & 50 to support their position.
However, the examiner respectfully disagrees and holds that the paragraphs cited by the applicant support the examiner’s position that Azuma DOES disclose that their controller is configured to determine whether a gas or liquid is flowing in the sampling line.  
As noted in the previous & current rejection, Azuma describes how when there is insufficient oil in the oil separator, “the refrigerant gas will flow into the oil return branch pipe 324a” (see Paragraph 34 - Lines 4-6).  This is describing how oil/liquid is flowing through the oil return branch pipe when there is sufficient oil within the oil separator & how gas will flow through the oil return branch pipe when there is insufficient oil within the oil separator.  Azuma continues after Line 6 by clearly stating how “the temperature sensor TS0 measures the temperature of the refrigerant gas, which is lower than that when the oil is flowing.  Therefore, by detecting the change in temperature measured by the temperature sensor TSO, it is possible to determine whether or not the oil is insufficient” (where as noted previously insufficient oil means that gas is flowing through the oil return branch). 
Paragraph 50 describes how their system is able to determine “when the presence of absence of the oil level at the predetermined position”
 Both of these paragraphs are describing how the controller of Azuma is able to determine if oil or gas is flowing through the oil return branch pipe by monitoring the temperature of the fluid flowing through the oil return branch pipe, because the refrigerant gas has a lower temperature than the oil.
For these reasons, the applicant’s arguments against Azuma were not found to be persuasive.
With respect to the rejections under 35 USC 103, the applicant has argued that Matsuzaka, Park, Wang & Denis (which were each used in some fashion to modify Azuma in the 35 USC 103 rejections) all fail to cure the above-referenced deficiencies of Azuma.  HOWEVER, as noted above the examiner respectfully disagrees that Azuma has any deficiencies with respect to the claimed invention.
For these reasons, the applicant’s arguments against the 35 USC 103 rejections were also not found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.J.B/Examiner, Art Unit 3746   
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746